Citation Nr: 0213874	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-01 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a dependency allowance on behalf of S.F. and 
Z.F.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to May 
1974.

By letter dated in October 2000, the Regional Office (RO) 
informed the veteran that his claim for dependency allowance 
for S.F. and Z.F. (his step-daughter's children) had been 
denied.  

The veteran indicated on a substantive appeal dated in March 
2001 that he wanted to testify at a hearing before a Member 
of the Board of Veterans' Appeals (Board) at the RO.  In 
January 2002, he withdrew his request for a hearing.

In a statement dated in December 2001, the veteran referred 
to a claim for special monthly pension based on aid and 
attendance.  While some action has been taken by the RO, 
there is no indication that a formal rating decision has been 
prepared.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran has not adopted either S.F. or Z.F. and, 
therefore, they cannot be deemed to be his children.


CONCLUSION OF LAW

The criteria for an award of a dependency allowance on behalf 
of S.F. or Z.F. have not been met.  38 C.F.R. § 3.57 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify in the veteran's case.  The 
October 2000 letter from the RO to the veteran and the 
statement of the case issued in January 2001 apprised the 
veteran of the reasons and bases for the VA decision.  In 
addition, the statement of the case apprised the veteran of 
the law applicable in adjudicating the appeal.  A January 
2002 RO letter apprised the veteran of the actions required 
of him, as well as VA's development assistance.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that these 
correspondences were returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as actions expected of him, and VA's development 
efforts, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the statement of the case which advised 
the veteran that the children could not be included in his 
award of pension as his dependents unless he was to legally 
adopt them.  He was also informed that the letter of 
guardianship was not sufficient to establish his claim.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Although the Board concedes that the veteran has not been 
specifically informed of the provisions of the VCAA, in light 
of the facts that the law is dispositive of this issue on 
appeal, the VA has complied with the provisions of the 
statute, including as outlined above, has notified him of 
what he needs to do in order for S.F. and Z.F. to be 
considered his children, and in light of the fact that he has 
not indicated there is any additional evidence to submit, the 
Board may adjudicate the claim based on the evidence of 
record.

In a letter dated in May 2000, H.B.F. wrote that she gave her 
mother (the veteran's spouse) and the veteran custody of S.F. 
and Z.F.

A Letter of Guardianship dated in September 2000 is of 
record.  A court clerk certified that month that the veteran 
and his spouse had been appointed guardians of S.F and Z.F. 

A court order dated in January 2001 reflects that the veteran 
and his spouse were granted permanent guardianship of S.F. 
and Z.F.

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57.

The term "adopted child" means a child adopted pursuant to 
a final decree of adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption while remaining 
in the custody of the adopting parent (or parents) during the 
interlocutory period, and a child who has been placed for 
adoption under an agreement entered into by the adopting 
parent (or parents) with any agency authorized under law to 
so act, unless and until such agreement is terminated, while 
the child remains in the custody of the adopting parent (or 
parents) during the period of placement for adoption under 
such agreement.  38 C.F.R. § 3.57(c).

The veteran does not argue that he has adopted S.F or Z.F.  
His claim for a dependency allowance is premised on the fact 
that he has been granted guardianship of the children.  
However, as noted above, that is not a sufficient basis on 
which such benefits may be granted.  In order for the veteran 
to receive an additional amount based on dependency, he must 
show that he has adopted the children.  He acknowledges that 
he has not.  Thus, there is no basis on which his claim may 
be granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims held that in a case where the law is dispositive of 
the claim, it should be denied because of lack of legal 
entitlement under the law.  


ORDER

A dependency allowance for S.F. and Z.F. denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

